Case 6:21-ap-01048-WJ   Doc 1 Filed 04/22/21 Entered 04/22/21 11:51:28   Desc
                        Main Document     Page 1 of 5
Case 6:21-ap-01048-WJ   Doc 1 Filed 04/22/21 Entered 04/22/21 11:51:28   Desc
                        Main Document     Page 2 of 5
Case 6:21-ap-01048-WJ   Doc 1 Filed 04/22/21 Entered 04/22/21 11:51:28   Desc
                        Main Document     Page 3 of 5
Case 6:21-ap-01048-WJ   Doc 1 Filed 04/22/21 Entered 04/22/21 11:51:28   Desc
                        Main Document     Page 4 of 5
Case 6:21-ap-01048-WJ   Doc 1 Filed 04/22/21 Entered 04/22/21 11:51:28   Desc
                        Main Document     Page 5 of 5
